Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication and claim amendment
filed on 05/09/2022; Claims 1-11 have been amended; and Claims 1, 8, and 11 are independent claims.  Claims 1-11 have been examined and are pending.  This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2022 is being considered by the examiner.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 05/29/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: Campero does not appear to disclose the above noted features of amended claim 1 (Applicant Remarks/Arguments, pages 8-10, filed 05/09/2022).
         The Examiner disagrees with the Applicants. The Examiner respectfully submits that Campero does disclose the amended limitations as the following:
acquiring a digital certificate from a first device coupled to any of a plurality of devices (Campero: par. 0123, the wallet sends the JWT message [i.e. a digital certificate] as discussed above, and upon receipt 328 of the JWT message by the reader…; par.  0122, “JWT format” with attributes iss, aud, exp, jti, iat), the digital certificate including at least an attribute with respect to a user  (Campero: par. 0125,  The verification process relies on the JWT being signed by the user's wallet 13a using its private key), the attribute including a first attribute identification and a corresponding attribute information (Campero: fig. 15 B, par. 0126, the reader obtains the stored public key which is a definition associated with a first attribute identification);
upon receiving a request including a second attribute identification from a second device coupled to any of the plurality of devices (Campero: fig, 15, par. 0123, connection request from user’s device 324), acquiring a first definition information associated with the first attribute identification (Campero: fig. 15 B, par. 0126, the reader obtains the stored public key which is a definition associated with a first attribute [i.e. the public key), and a second definition information associated with the second attribute identification from any of the plurality of devices (Campero: fig. 15 B, pars. 0123, 0126; receiver 328 JWT message from user wallet”, JWT contains a definition of the iss attribute; par. 0125), the first definition information being information that includes a definition indicating a type of information allocated to a first attribute associated with the first attribute identification (Campero: fig. 15 B, par. 0126; par. 0125), the second definition information being information that includes a definition indicating a type of information allocated to a second attribute associated with the second attribute identification (Campero: fig. 15 B, pars. 0123, 0126; par. 0125). Note that a public key is a first attribute, first definition associate with a first attribute identification; and a iss is a second attribute, second definition associated with second attribute identification.
 in response that the first definition information matches with the second definition information (Campero:par. 0126, the verification of the JWT means the JWT contents matches with the public key), transmitting the digital certificate including the attribute associated with the first attribute identification to the second device together with a message notifying that the first attribute identification and the second attribute identification have the same definition (Campero: fig. 15C, par. 0124, If the JWT is received and is verified, send 350 message to allow access).  
 Campero discloses acquiring a digital certificate from a first device coupled to any of a plurality of devices, the attribute including a first attribute identification and a corresponding attribute information but does not explicitly disclose “the plurality of devices sharing a distributed ledger having recorded therein one or more of correspondence information, each correspondence information indicating a relation between an attribute identification and a definition information corresponding to the attribute identification.”
In various embodiments, Campero discloses the plurality of devices sharing a distributed ledger having recorded therein one or more of correspondence information, each correspondence information indicating a relation between an attribute identification and a definition information corresponding to the attribute identification (Campero: par. 0013 pars. 0091, 0094-0095, credential schema, credential itself, par. 0123, revocation table that are stored by issuer on distributed ledger (i.e. sharing a distributed ledger); par. 00146. also par. 0056, The record 40 is stored in each of the distributed databases 32a-32n that form the distributed ledger system).
It is clear that the combination of various embodiment of Campero as a whole does teach the aforementioned limitations. 
Applicants argue: In view of the distinction of claim 1 noted above, at least one claimed element is not present in the asserted combination of references. Hence, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claim 1 (Applicant Remarks/Arguments, page 10, filed 05/29/2022).
The Examiner disagrees with the Applicants as the following:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine various embodiments of Campero with the teaching of Campero to include to include “the plurality of devices sharing a distributed ledger having recorded therein [[a]] one or more of correspondence information, each correspondence information indicating a relation between an attribute identification and a definition information corresponding to the attribute identification.” One would have been motivated to employ Blockchain technology (or other distributed ledger technologies) that allows an access reader to validate information (a token) presented via the identity “card”, which token is relevant to the identity of the card holder. Because the information is stored in a distributed ledger format (i.e., copies of the information to be validated are stored in numerous locations), the access system has a higher level of security since it would be extremely difficult to hack every instance of that information (Campero: par. 0008).
For the above reasons, Examiner believed that rejection of the last office action was proper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Campero et al. (“Campero,” US 2018/0075686, published Mar. 15, 2018).
Regarding claim 1, Campero teaches a non-transitory computer-readable storage medium storing a communication program causing a communication device to execute a process, the process comprising: 
acquiring a digital certificate from a first device coupled to any of a plurality of devices (Campero: par. 0123, the wallet sends the JWT message [i.e. a digital certificate] as discussed above, and upon receipt 328 of the JWT message by the reader…; par.  0122, “JWT format” with attributes iss, aud, exp, jti, iat), the digital certificate including at least an attribute with respect to a user  (Campero: par. 0125,  The verification process relies on the JWT being signed by the user's wallet 13a using its private key), the attribute including a first attribute identification and a corresponding attribute information (Campero: fig. 15 B, par. 0126, the reader obtains the stored public key which is a definition associated with a first attribute identification), 
upon receiving a request including a second attribute identification from a second device coupled to any of the plurality of devices (Campero: fig, 15, par. 0123, connection request from user’s device 324),  
acquiring a first definition information associated with the first attribute identification (Campero: fig. 15 B, par. 0126, the reader obtains the stored public key which is a definition associated with a first attribute [i.e. the public key]), and a second definition information associated with the second attribute identification from any of the plurality of devices (Campero: fig. 15 B, pars. 0123, 0126; receiver 328 JWT message from user wallet”, JWT contains a definition of the iss attribute; par. 0125), the first definition information being information that includes a definition indicating a type of information allocated to a first attribute associated with the first attribute identification (Campero: fig. 15 B, pars. 0123, 0126; par. 0125), the second definition information being information that includes a definition indicating a type of information allocated to a second attribute associated with the second attribute identification (Campero: fig. 15 B, pars. 0123, 0126; par. 0125); and 
in response that the first definition information matches with the second definition information (Campero: par. 0126, the verification of the JWT means the JWT contents matches with the public key), transmitting the digital certificate including the attribute associated with the first attribute identification to the second device together with a message notifying that the first attribute identification and the second attribute identification have the same definition (Campero: fig. 15C, par. 0124, If the JWT is received and is verified, send 350 message  to allow access).  
Campero discloses acquiring a digital certificate from a first device coupled to any of a plurality of devices, the attribute including a first attribute identification and a corresponding attribute information but does not explicitly disclose “the plurality of devices sharing a distributed ledger having recorded therein one or more of correspondence information, each correspondence information indicating a relation between an attribute identification and a definition information corresponding to the attribute identification.”
However, in various embodiments, Campero discloses the plurality of devices sharing a distributed ledger having recorded therein one or more of correspondence information, each correspondence information indicating a relation between an attribute identification and a definition information corresponding to the attribute identification (Campero: par. 0013; pars. 0091, 0094-0095, credential schema, credential itself, par. 0123, revocation table that are stored by issuer on distributed ledger (i.e. sharing a distributed ledger); par. 00146 also par. 0056, The record 40 is stored in each of the distributed databases 32a-32n that form the distributed ledger system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of different embodiment of Campero to include “the plurality of devices sharing a distributed ledger having recorded therein one or more of correspondence information, each correspondence information indicating a relation between an attribute identification and a definition information corresponding to the attribute identification.” One would have been motivated to employ Blockchain technology (or other distributed ledger technologies) that allows an access reader to validate information (a token) presented via the identity “card”, which token is relevant to the identity of the card holder. Because the information is stored in a distributed ledger format (i.e., copies of the information to be validated are stored in numerous locations), the access system has a higher level of security since it would be extremely difficult to hack every instance of that information (Campero: par. 0008).
Regarding claim 2, Campero discloses the non-transitory computer-readable storage medium according to claim 1. Campero further discloses wherein the distributed ledger having recorded therein the correspondence between the attribute identification of the user information included in the digital certificate and the definition information of the attribute is shared by using a blockchain technology (Campero: par. 0008, the new architecture employs Blockchain technology (or other distributed ledger technologies) that allows an access reader to validate information (a token) presented via the identity “card”, which token is relevant to the identity of the card holder. Because the information is stored in a distributed ledger format (i.e., copies of the information to be validated are stored in numerous locations), the access system has a higher level of security since it would be extremely difficult to hack every instance of that information; pars.  0091, 0094-0095, 0123, 0060).
Regarding claim 8, Claim 8 is directed to a communication method associated with the method claimed in claim 1; claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 9, claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 10, Claim 10 is directed to a communication device comprising: a memory (Campero: pars. 0210, 0214); and circuitry (Campero: pars. 0212-0213) coupled to the memory and configured to associated with the method claimed in claim 1; claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Campero et al. (“Campero,” US 2018/0075686, published Mar. 15, 2018) in view of Ennett et al. (“Ennett,” US 2012/0239435, published Sep. 20, 2012).
Regarding claim 3, Campero discloses the non-transitory computer-readable storage medium according to claim 1. Campero further discloses wherein the process further comprises: 
recording that the first attribute identification and the second attribute identification correspond to each other in a correspondence table (Campero: fig. 15 B, par. 0126, the reader obtains the stored public key which is a definition associated with a first attribute [i.e. the public key]; fig. 15 B, pars. 0123, 0126; receiver 328 JWT message from user wallet”, JWT contains a definition of the iss attribute [i.e. a second attribute]; par. 0056, The record 40 is stored in each of the distributed databases 32a-32n that form the distributed ledger system; par. 0125); 
Although Campero does not explicitly disclose upon receiving another message, notifying that a third attribute identification and a fourth attribute identification have the same definition information, acquiring a third definition information associated with the third attribute identification and a fourth definition information associated with the fourth attribute identification.
However, these additional features above can be easily derived from the features of Campero (Campero: fig. 15 B, pars. 0123, 0126; receiver 328 JWT message from user wallet”, JWT contains a definition of the aud attribute [i.e. a third attribute]and a contain a definition of Jti attribute [i.e. 4th attribute]. Campero: fig. 15C, par. 0124, If the JWT is received and is verified, send 350 message to allow access).
Campero does not explicitly disclose when it is determined that the third definition information and the fourth definition information match, recording that the third attribute identification and the fourth attribute identification correspond to each other in the correspondence table.
However, in an analogous art, Ennett discloses automated annotation of clinical data, wherein when it is determined that the third definition information and the fourth definition information match, recording that the third attribute identification and the fourth attribute identification correspond to each other in the correspondence table (Ennett: par. 0021, matched to the definitions in the configuration database 24, and the resulting information is stored in the charting database 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ennett with the method and system of Campero, wherein when it is determined that the third definition information and the fourth definition information match, recording that the third attribute identification and the fourth attribute identification correspond to each other in the correspondence table. One would have been motivated to facilitate automated annotation of patient medical data while reducing false alarms, achieves time savings for clinicians and facilitates data mining and record searching (Ennett: abstract, par. 0008-0012).
Although Campero does not when information about the fourth attribute identification is requested, determining to transmit another digital certificate including information about the third attribute identifcation to a request source of the information about the fourth attribute identification by using the correspondence table.
However, these additional features above can be easily derived from the features of the combination of Campero and Ennett (Campero: fig, 15, par. 0123, connection request from user’s device 324), fig. 15C, par. 0124, If the JWT is received and is verified, send 350 message to allow access; Ennett: par. 0021, matched to the definitions in the configuration database 24, and the resulting information is stored in the charting database 12). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

September 3rd, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439